Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/22 has been entered.
 

Response to Arguments
The objection to the Specification, the written description rejection and the enablement rejection are all withdrawn, in view of the claim amendments submitted by Applicant.
Please see the new grounds of rejection set forth below, citing the reference PABARI, which addresses the findings of the PTAB decision with regard to the Section 103 rejections. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5-8,11-12,28-29,32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0335111 A1 to Bruun et al., in view of U.S. Patent Publication No. 8,799,431 B2 to Pabari.
As to claim 1, Bruun discloses an information handling system to manage resources in a network having a mobility management entity (MME) pool to perform load balancing, comprising circuitry configured to: 
receive performance measurements for at least one MME in the MME pool (Figs. 2-5 and associated discussion in Spec., paragraphs 21-25, 38-41, 45-52 and 65-74, disclosing, for example, that “EMS-1 measures a number of desired KPIs of VNF 204 and provides the measured KPIs to a VNF manager, such as VNF manager 252”, where certain information contained in such KPIs teach “performance measurements”, e.g., the level of such KPIs compared to respective threshold(s); paragraphs 60-74 teaches that the VNF may be hosted/implemented in a number of VM-MMEs); 
information received from a network functions virtualization network manager (NFV NM) to a network virtual functions orchestrator (NFV orchestrator) to allow the NFV orchestrator to determine if at least one of the performance measurements exceeds at least one predetermined threshold (Figs. 2-5 and associated discussion in Spec., paragraphs 21-25, 38-41, 45-52 and 65-74, in particular, paragraphs 50-51, disclosing the VNF manager 252 sending a “scale-out request” to the NFV orchestrator 250, wherein such “scale-out request” is generated when a “monitored performance level reach[es] a scale-out threshold”, teaching that the information [i.e., “performance measurements”] of this condition of a performance level reaching a scale-out threshold is what is indicated to the NFV orchestrator 250 when it receives the scale-out request, the information included in “scale out request” teaching the “information”);
if the NFV orchestrator determines that at least one of the performance measurements exceeds at least one predetermined threshold, receive a request from the NFV orchestrator to instantiate a new mobility management entity virtual network function (MME VNF) (Figs. 4-5 and paragraphs 21-25 and 65-74, disclosing “NFV M&O 206” being in communication with and receiving information from load balancer 408 and 208, where “when the at least one [performance] level of the VM-MMEs 406 reaches a scale-out threshold level, NFV orchestrator 250 instructs hypervisor 210 to activate at least one deactivated VM-MME from the pool of deactivated VM-MMEs”, teaching this limitation; further note that the “computer resource 208”, comprising the pool of VM-MMEs 406 teaches the MME pool, since pursuant to dependent claim 5, an "MME pool comprises at least one physical MME element"; 
further see paragraphs 49-52, disclosing similar teachings, where the NFV orchestrator 250 receives from the VNF manager 252 a “scale-out request” in the event that a “monitored performance level reaching a scale-out threshold”, such “scale-out request” thus being sufficient to indicate to the NFV orchestrator 250 that “at least one of the performance measurements exceeds at least one predetermined threshold”, as recited, where in response to receiving such “scale out request”, the NFV orchestrator 250 “via VIM 254, instructs Hypervisor 219 to activate” VMs to “provide the desired scale out of the VNF”, where paragraphs 60-74 teaches that the VNF may be hosted/implemented in, and correspond to, a number of VM-MMEs, teaching this limitation); 
instantiate the new MME VNF in response to the request; and connect one or more user equipment (UE) devices managed by the MME pool to the new MME VNF (see citations and discussion above, further note UE in Fig. 5 and step 34, all teaching this limitation; further note Fig. 3 and associated discussion in Spec re the components in Fig. 3, and paragraph 70 disclosing that when a new VM-MME is activated, it is integrated by the VNF Manager into the system with the other network components, which include UEs as shown in Fig. 5, thus teaching to a PHOSITA, in light of the conventional functionalities of an MME and the disclosed load balancer 408, that the UEs in the system would be distributed to the activated VM-MMEs, each of such VM-MME would have its own load or “KPI [see paragraph 22]”, such KPI disclosing a weighting factor for the UEs that belong to such VM-MME, teaching “update one or more user equipment (UE) devices managed by the MME pool with a new weight factor according to the increased MME VNF resources” recited in claim 13;
further see paragraphs 49-52, disclosing similar teachings, where the NFV orchestrator 250 receives from the VNF manager 252 a “scale-out request” in the event that a “monitored performance level reaching a scale-out threshold”, where in response to receiving such “scale out request”, the NFV orchestrator 250 “via VIM 254, instructs Hypervisor 219 to activate” VMs to “provide the desired scale out of the VNF”, where paragraphs 60-74 teaches that the VNF may be hosted/implemented in and correspond to a number of VM-MMEs, teaching this limitation).
Bruun does not appear to expressly disclose forward performance measurements from one network element to another network element for the another network element to determine whether to begin load balancing virtualization functions.
Pabari discloses forward performance measurements from one network element or functionality to another network element or functionality for the another network element or functionality to determine whether to begin load balancing virtualization functions. (Figs. 1, 16-18, col. 22, lines 1-47, col. 17, lines 1-44, col. 11, lines 28-38, col. 14, line 61 – col. 15, line 20, disclosing in step 1802, receiving “performance metrics” at control center computers 110/112 [the relevant functionalities in 110/112 performing this step teaching “another network element or functionality”] for “virtual assets” instantiated in the system in Fig. 1 [the elements/functionalities in Fig. 1 sending such performance metrics, necessarily distinct from the functionalities receiving such performance metrics, teaching “one network element or functionality”], where control center 110 utilizes such performance metrics to determine whether to initiate load balancing virtualization functions, such as “create VM” and “increase of decrease the number of VMs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Pabari, in conjunction with and to modify the combined teachings of Bruun, to reject this claim, by observing that, in reference to Pabari’s teaching of “forward performance measurements from one network element or functionality to another network element or functionality for the another network element or functionality to determine whether to begin load balancing virtualization functions”, Bruun’s disclosed NFV NM and NFV orchestrator would correspond to the “one network element or functionality” and “another network element or functionality”, respectively, and that, in both Bruun and Pabari, the received information on performance is used to determine whether to initiate certain load balancing functions that include “creating” or “instantiating” virtual functionalities [a VM in Pabari and a MME VNF in Bruun].  These similarities are adequate to motivate the PHOSITA to combine Pabari’s teaching above, with Bruun’s teaching of “information received from a network functions virtualization network manager (NFV NM) to a network virtual functions orchestrator (NFV orchestrator) to allow the NFV orchestrator to determine if at least one of the performance measurements exceeds at least one predetermined threshold”, by, for example, substituting BRuun’s disclosed NFV NM and NFV orchestrator in the “one/another network element/functionality”, respectively, disclosed in Pabari, to reject “forward the performance measurements from a network functions virtualization network manager (NFV NM) to a network virtual functions orchestrator (NFV orchestrator) to allow the NFV orchestrator to determine if at least one of the performance measurements exceeds at least one predetermined threshold”. The cited references are in the same field of endeavor concerning network virtualization.  The suggestion or motivation to combine would have been to improve the robustness, security and authenticity of control signaling implementing network virtualization (Bruun, paragraphs 1-21; Pabari, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



As to claims 7, 28 and 34, see rejection for claim 1.
As to claim 2, Bruun and Pabari teach the system as in the parent claim 1.
Bruun discloses wherein the performance measurements comprise MME processor usage or S1-MME data volume (paragraph 22: “KPI” may include “processing rate" of VM-MME), the circuitry being further configured to allocate additional computing or storing resources, or a combination thereof, if an MME processor usage counter or an S1-MME data counter exceeds a threshold value (Figs. 4-5 and paragraphs 21-25 and 65-74, disclosing “NFV M&O 206” being in communication with load balancer 408 and 208, where “when the at least one [performance] level of the VM-MMEs 406 reaches a scale-out threshold level, NFV orchestrator 250 instructions hypervisor 210 to activate at least one deactivated VM-MME from the pool of deactivated VM-MMEs”, teaching this limitation).
As to claim 5, Bruun and Pabari teach the system as in the parent claim 1.
Bruun discloses wherein the MME pool comprises at least one physical MME network element (Figs. 4-5 and paragraphs 21-25 and 65-74, disclosing “NFV M&O 206” being in communication with and receiving information from load balancer 408 and 208, where “when the at least one [performance] level of the VM-MMEs 406 reaches a scale-out threshold level, NFV orchestrator 250 instructions hypervisor 210 to activate at least one deactivated VM-MME from the pool of deactivated VM-MMEs”, teaching this limitation; further note that the “computer resource 208”, comprising the pool of VM-MMEs 406 teaches the MME pool, since pursuant to dependent claim 5, an "MME pool comprises at least one physical MME element"), and the circuitry is further configured to rebalance one or more UEs from the physical MME network element to the MME VNF.    (see citations and discussion above, further note UE in Fig. 5 and step 34, all teaching this limitation; further note Fig. 3 and associated discussion in Spec re the components in Fig. 3, and paragraph 70 disclosing that when a new VM-MME is activated, it is integrated by the VNF Manager into the system with the other network components, which include UEs as shown in Fig. 5, thus teaching to a PHOSITA, in light of the conventional functionalities of an MME and the disclosed load balancer 408, that the UEs in the system would be distributed to the activated VM-MMEs, teaching this limitation)
As to claim 12, Bruun and Pabari teach the system as in the parent claim 7.
Bruun discloses wherein the circuitry is further configured to: send a request to scale in the MME VNF if at least one of the performance measurements is below at least one predetermined threshold; offload one or more user equipment (UE) devices managed by the MME pool to a different MME VNF; and terminate the MME VNF to be scaled in.  (Figs. 4-5 and paragraphs 21-25 and 65-74, see discussions in claim 1, especially see paragraph 72).
As to claim 6, see rejection for claim 12.
As to claims 8,11, see rejection for claims 2,5.
As to claims 29,32-33, see rejection for claims 2,5-6.
As to claim 35, see rejection for claim 2.

Allowable Subject Matter
Claims 3,4,9,10,30,31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463